Title: Circular to the Commandants of Regiments, 23[–24] April 1799
From: Hamilton, Alexander
To: Commandants of Regiments


Circular
Philadelphia April 23d. [–24] 1799
Sir

The Secretary of War has assured me that a competent number of drums and fifes for your Regiment shall be forwarded with its Cloathing. And he has authorised me to instruct you to hire temporarily persons in the capacities of drummers and fifers to be employed in the Recruiting service till others can be enlisted, provided that they can be obtained for a compensation not exceeding eight dollars per Month and one ration per day and without cloathing.
It appears to me expedient that the Recruits which shall be raised should not long remain at their company Rendezvousses but should speedily march to their District or Regimental Rendezvousses.
With great consideration   I am Sir   Your obed servt:
